        Case 2:12-cv-00038-LMA-JCW Document 6 Filed 08/10/21 Page 1 of 1


                                      UNrreo Srerps DtsrRtct Counr
                                      EnsreRN Drstntcr op LoursteNn



CnnoI L. MICHEL                                                                   5OO POYDRAS ST., ROOM C- I 5   I

CI.ERK oF COURT                                                                     NEw ORLEANS, LA 70 I30
                                             August 10,2021


  In re: EXPOSITO v. JOHNSON & JOHNSON, INC
          I 2-cv-00038


  Dear Counsel,

         I have been contacted by Judge Lance Africk who presided over the above-mentioned case.

         Judge   Africk informed me that it has been brought to his attention that while he presided
  over the case, his wife owned stock in Johnson & Johnson, Inc. Her ownership of stock neither
  affected nor impacted his decisions in this case. However, her stock ownership would have
  required recusal under the Code of Conduct for United States Judges, and thus, Judge Africk
  directed that I notiff the parties of the conflict.

         Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
  provides the following guidance for addressing disqualification that is not discovered until after a
  judge has participated in a case:

              [A]judge should disclose to the parties the facts bearing on disqualification   as
             soon as those facts are learned, even though that may occur after entry of the
             decision. The parties may then determine what relief they may seek and a court
             (without the disqualified judge) will decide the legal consequence, any,  if
             arising from the participation of the disqualified judge in the entered decision.

         Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
  argument, the Committee explained "[s]imilar considerations would apply when a judgment was
  entered in a district court by a judge and it is later learned that the judge was disqualified."

          With Advisory Opinion 7l in mind, you are invited to respond to Judge Africk's disclosure
  of a conflict in this case. Should you wish to respond, please submit your response on or before
  August 25, 2021. Any response will be considered by another judge of this court without the
  participation of Judge Africk.

                                                        Sincerely,


                                                         C,r""X1*/-,
                                                        Carol L. Michel
                                                        Clerk of Court

  CLM:hpt
